Citation Nr: 0704040	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1976.  He also served on active duty in support of Operation 
Desert Storm from January 25, 1991 to March 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In November 2006, the veteran and his wife testified before 
the undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed. 

The issue of entitlement to service connection for a 
respiratory disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows a current diagnosis of 
hypertension.  In an unappealed March 2005 rating decision, 
the RO denied service connection for hypertension.  The 
medical evidence fails to show that the veteran currently has 
any other cardiac disability.

2.  The objective evidence fails to relate the veteran's 
current headaches to his active military service.
3.  Medical evidence fails to show that the veteran currently 
has sleep apnea.


CONCLUSIONS OF LAW

1.  A cardiac disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Headaches were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

3.  Sleep apnea was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.
In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in May 2003, February 
2005, October 2005, and March 2006.  Collectively, those 
letters informed the veteran to send any evidence pertinent 
to his claim that he has in his possession, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, lay statements, records from 
the Social Security Administration (SSA), internet articles, 
records from the VA Medical Centers in Central Arkansas and 
Little Rock, the John McClellan Memorial Veterans Hospital, 
as well as private medical evidence from Baptist Health 
Medical Center, Neurological Surgery Associates, 
Rehabilitation Medicine Consultants of Arkansas, P.A., Dr. 
Farmer, Dr. Mooney, and Dr. Curtis (University of Arkansas 
for Medical Sciences College of Medicine).  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

By a March 2006 letter, the veteran was advised as to how VA 
determines disability ratings and effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp.2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, that are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial 


infarction, a cardiac arrest, or a CVA occurring during such 
training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.6(a) (2006).

The term "active duty for training" is, inter alia, full- 
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.6(c) (2006).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 2002 & Supp.2006); 38 C.F.R. § 
3.6(d) (2006).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection Claim for a Cardiac Disability

Initially, the Board notes that the claims folder contains a 
current diagnosis of hypertension.  However, the RO denied 
the veteran's service connection claim for hypertension in a 
March 2005 rating decision.  The veteran did not appeal that 
decision, and it therefore became final.  

With the exception of the current diagnosis of hypertension, 
the record fails to show that the veteran has been diagnosed 
with any other cardiac disability.  

The Board acknowledges 1996/1997 cardiac complaints and 
testing.  Importantly, however, the veteran was not diagnosed 
with a cardiac disability at that time.  

The Board also observes a current finding of elevated 
cholesterol (see January 2004 VA treatment record).  However, 
elevated cholesterol is a laboratory finding.  The applicable 
laws and regulations do not permit a grant of service 
connection for a laboratory finding, absent a showing of 
underlying disability.  The record does not contain a 
diagnosis of a cardiac disability (other than hypertension, 
as discussed above), which could be attributed to elevated 
cholesterol levels.

In sum, the veteran's service connection claim for 
hypertension was denied in a March 2005 rating decision and 
that decision was unappealed and became final.  The claims 
folder does not reflect that the veteran has been diagnosed 
with any other cardiac disability.  Thus, the veteran's 
service connection claim for a cardiac disability must be 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).


Headaches

Medical evidence confirms that the veteran currently has 
headaches.  The veteran does not dispute that his headaches 
are attributable to his diagnosis of Von Hippel Lindau (VHL), 
diagnosed in 2003.  His contention is that he had experienced 
headaches many years prior to his VHL diagnosis.  However, 
review of the service medical records covering his active 
military service fail to show any complaints, treatment, 
and/or diagnosis of headaches.  The record does contain a 
1980 headache complaint, however the veteran was not on 
active duty at that time; he was a member of the National 
Guard. 

Further, there is no objective evidence establishing a nexus 
between his current headaches and active military service.  

In sum, while the record contains a current diagnosis of 
headaches, the medical evidence fails to relate such 
headaches to the veteran's active military service.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


Sleep Apnea

The veteran asserts that he is entitled to service connection 
for sleep apnea.  However, the Board has reviewed all 
evidence of record, to include VA and private medical 
evidence, and finds no diagnosis of sleep apnea.  Without a 
currently diagnosed disability, the Board finds that service 
connection for sleep apnea must be denied.  See Brammer, 
supra.

Although the veteran believes that service connection for a 
cardiac disability, headaches, and sleep apnea is warranted, 
his opinions as to medical matters are without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board acknowledges that the veteran has not been afforded 
VA examinations and medical opinions in connection with his 
service connection claims for a cardiac disability, and sleep 
apnea.  Pursuant to the VCAA, a medical opinion should be 
obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, given the absence of current 
diagnoses of a cardiac disability, (other than hypertension), 
and sleep apnea, medical opinions are not warranted.  The 
Board also declines to obtain a nexus opinion with respect to 
the veteran's service connection claim for headaches, as 
there is no evidence of headaches during active military 
service and no evidence indicating that the headaches may be 
associated with active service.  


ORDER

Service connection claim for a cardiac disability is denied.

Service connection claim for headaches is denied.

Service connection claim for sleep apnea is denied.


REMAND

The veteran also asserts that he is entitled to service 
connection for a respiratory disability.  

The Board also notes that while on active service, in 
February 1991, the veteran complained of sinus congestion and 
was diagnosed with an upper respiratory infection.  In March 
1991, the veteran indicated that he had or had had shortness 
of breath.  

The record also contains a current diagnosis of a respiratory 
disability, variously diagnosed.  For example, while in the 
National Guard, in March 1997, the veteran was diagnosed with 
"possible asthma/chronic sinus conditions/sinusitis."  In 
December 1999, a private physician diagnosed the veteran with 
sinusitis/bronchitis.  According to a January 2003 VA 
treatment record, a diagnosis of chronic sinus problems and 
allergies was rendered.

Given the current diagnosis of a respiratory disability, and 
the diagnosis of an upper respiratory infection during active 
duty, the Board finds that a VA examination is necessary to 
determine the etiology of any currently diagnosed respiratory 
disability.
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA respiratory examination to determine 
the etiology of any currently diagnosed 
respiratory disability.

Prior to the examination, the examiner 
should review the entire claims folder, to 
include February1991- March 1991 service 
medical records.  The examiner should 
indicate whether the veteran currently has 
a respiratory disability.  For each 
disability found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed sinus/respiratory 
disability is related to the veteran's 
active military service.  Service 
personnel records indicate that the 
veteran was on active duty from January 
1991-March 1991.

The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  If 
further testing is deemed necessary, such 
testing is to be accomplished.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
a respiratory disability, taking into 
account any newly obtained VA examination 
report, and etiology opinion.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.
Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


